Opinion issued January 28, 2010










In The
Court of Appeals
For The
First District of Texas




NO. 01–09–00358–CV




JOY C. NWOKE, INDIVIDUALLY AND JOY C. NWOKE, AS
REPRESENTATIVE OF PASSION CENTRAL HOME HEALTH
SERVICES, INC., Appellant

V.

SCHOLAR OBASI, Appellee




On Appeal from the 149th District Court
Brazoria County, Texas
Trial Court Cause No. 46162




MEMORANDUM OPINIONAppellant Joy C. Nwoke, individually and Joy C. Nwoke, as Representative of
Passion Central Home Health Services, Inc. has failed to timely file a brief.  See Tex.
R. App. P. 38.8(a) (failure of appellant to file brief).  After being notified that this
appeal was subject to dismissal, appellant did not adequately respond.  See Tex. R.
App. P. 42.3(b) (allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Keyes, Sharp, and Massengale.